Application for writ of mandate directing defendant as city recorder of Provo City, to solicit bids for printing of "Petition copies" of a petition for referendum to the electorate of the city of a resolution passed by the City Commission of Provo City, accepting a proposal by John Nuveen  Company, obligating the City to sell to Nuveen  Company any refunding bonds it may in the future issue, refunding the revenue bonds issued to build a municipal electric power plant and distribution system, and also obligating the City to sell to Nuveen  Company any revenue bonds it may in the future issue for repairs, enlargements, replacement or extension of said power plant and distribution system. Since the commencement of this action and the issuance of an alternative writ, the City Commission, with the consent of John Nuveen  Company has repealed the resolution and cancelled the contract.
The resolution having been repealed, there is nothing to refer. Keigley v. Bench, 90 Utah 569, 63 P.2d 262.
The alternative writ is quashed. Plaintiff to recover costs up to the time of repeal. *Page 126